UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                         MULLIGAN, HERRING, and BURTON
                             Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                        Sergeant MICHAEL C. DENNEHE
                          United States Army, Appellant

                                   ARMY 20140253

                    Headquarters, United States Army Alaska
                           Kurt J. Bohn, Military Judge
             Colonel Tyler J. Harder, Staff Judge Advocate (pretrail)
          Colonel Erik. L. Christiansen, Staff Judge Advocate (post-trial)

For Appellant: Lieutenant Colonel Charles D. Lozano, JA; Major Andres Vazquez,
Jr., JA; Major Daniel E. Goldman, JA (on brief); Major Andres Vazquez, Jr., JA;
Major Daniel E. Goldman, JA (on reply brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie, III,
JA; Captain Scott L. Goble, JA; Captain Robyn M. Chatwood, JA (on brief).

                                      23 June 2016
                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:
       A military judge sitting as a general court-martial convicted appellant, in
accordance with his pleas, of one specification of attempted receipt of child
pornography, two specifications of sexual abuse of a child, and one specification of
communicating indecent language to a child, in violation of Articles 80, 120b, and
134, Uniform Code of Military Justice, 10 U.S.C. §§ 880, 920b, 934 (2012)
[hereinafter UCMJ]. The judge sentenced appellant to a dishonorable discharge,
confinement for thirty months, and reduction to the grade of E-1. The convening
authority, pursuant to a pretrial agreement, approved a dishonorable discharge,
twelve months confinement, and reduction to the grade of E-1.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises two assignments of error, one which merits discussion and relief. * Appellant
asks this court to provide appropriate relief to remedy the dilatory post-trial

*
 The assignment of error personally raised by appellant pursuant to United States v.
Grostefon, 12 M.J. 431 (C.M.A. 1982), is without merit.
DENNEHE—ARMY 20140253

processing of his case. We agree that relief is appropriate in this case and reduce
the approved sentence to confinement by thirty days in our decretal paragraph.

                              LAW AND DISCUSSION

       The convening authority took action 278 days after the conclusion of
appellant’s court-martial. Of that delay 272 days are attributable to the government.
The record in this case consists of a single volume, and the trial transcript is 112
pages. Although we find no due process violation in the post-trial processing of
appellant’s case, we must still review the appropriateness of the sentence in light of
the unjustified dilatory post-trial processing. UCMJ art. 66(c); United States v.
Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ,
service courts are] required to determine what findings and sentence ‘should be
approved,’ based on all the facts and circumstances reflected in the record, including
the unexplained and unreasonable post-trial delay.”). See generally United States v.
Toohey, 63 M.J. 353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J. 613,
617 (Army Ct. Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727 (Army
Ct. Crim. App. 2000).

       The appellant raised the issue of dilatory post-trial processing as legal error in
his Rule for Courts-Martial 1105 matters. The SJA simply “disagreed” that the
delay in processing was legal error without providing any explanation. The delay
between announcement of sentence and action is simply too long, and could
“adversely affect the public’s perception of the fairness and integrity of military
justice system . . . .” Ney, 68 M.J. at 617. Thus, we find relief is appropriate under
the facts of this case.

                                    CONCLUSION

      Upon consideration of the entire record, the findings of guilty are
AFFIRMED. Given the dilatory post-trial processing, however, we affirm only so
much of the sentence as provides for a dishonorable discharge, confinement for
eleven months, and reduction to the grade of E-1. All rights, privileges, and
property, of which appellant has been deprived by virtue of that portion of the
sentence set aside by this decision, are ordered restored. See UCMJ arts. 58a(b),
58b(c), and 75(a).

                                         FOR THE COURT:
                                         FOR THE COURT:



                                         JOHN P. TAITT
                                         JOHN   P. TAITT
                                         Chief Deputy Clerk of Court
                                         Chief Deputy Clerk of Court


                                           2